Title: From John Adams to Ward Nicholas Boylston, 16 June 1820
From: Adams, John
To: Boylston, Ward Nicholas



Montezillo. 16th: June 1820.

Thanks, dear Cousin, for yours of the 10th. and thanks again for the Box of perfumes. My daughter Louisa wishes me to go to Washington—my Grand-daughter Caroline wants me to come to Fishkill—and you write me to the top of the Skye striking Wachusetts—but you know not what you ask—probably nothing less than the trouble of bringing me back in a box.—Cordial thanks for your offer of a carriage—but if I could go—I should rather go in a Gig.— I congratulate you on the glorious prospect around you—the rains have been so abundent that even the little Blue hills and the neighbouring Valleys clap their hands and sing O be joyful—never did the vicinity of Boston appear to greater advantage or afford a fairer prospect & promise.
You may see form the windows of your house, one or two or perhaps three of the highest Blue hills—but Montezillo is the least and lowest excepting one of the whole range, and therefore probably must be forever invisible at Princetown, even through the most  magnifying Telescope—for it is very little higher than Mount Wallaston, which the least and lowest of the series, and is bounded in the Sea, for which reason it anciently called Mary Mont—but enough of these little hillocks, for the Blue hills are all little hillocks in comparison with your might mountains—what insignificant things must they be then in comparison with the Alps & Apennines which you have seen.—or the Pyranees which I have ascended and descended at the hazard of my neck a hundred times.—
You will have soon to determine at Princetown a mighy question, whether we shall have a Convention to alter our Constitution—why should not the good people of your Town send you a Delegate,—they did as great honour, for many years together, to a man who was not so capable and less deserving of their confidence.
My compliments to all the good people at Princetown who ever saw me. I recollect with pleasure the kindness and civility with which they treated me when I was once on a short visit among them.—I have been reading, this week, Lieutent: William Heude’s voyage up the Persian Gulph and journey over land, from India to England in 1817. through Arabia Felix and Deserta, Persia Mesopotamia, the Garden of Eden, Babylon, Bagdad, Koordistan, Armenia and Asia Minor. Some of these Countries you have visited. The adventures among Arabs, Bedooins, and Tartars and Koords are almost as quixotical as Riley’s—but as it is dedicated to Lord Fitz William I presume the Author is entitled to some credit.
Pray tell me in what part of the venerated Book do you find the words, “it is good for a man to outlive his enemies”? I doubt the genuineness of the Philosophy contained in the Aphorism,—is it not inconsistent with the spirit of the New Testament and even of the Old. It must therefore be in some Book of the Apocraphy. Pray tell me which it is—Chapter and Verse.
Remember me always affectionately to Mrs Boylston and to your Son—and believe me your /affectionate / Cousin

John AdamsThe Ladies request to be remembered to Mrs Boylston